Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 42-45 directed to group II, non-elected without traverse.  Accordingly, claims 42-45 have been cancelled.

Further, claims 26-36, 38-39 and 41 are directed to allowable species with allowable generic claim 26. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 37 and 40, directed to another species based on the allowed generic claim 26, previously withdrawn from consideration as a result of a restriction requirement, claims 37 and 40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/02/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Allowable Subject Matter

Claims 26-41 are allowed.

The following is an examiner’s statement of reasons for allowance:  

DASGUPTA et al (WO 2016048328 A1, hereinafter DASGUPTA et al (US 20180219087 A1)) is hereby cited as the closest prior art. Figure 7 of DASGUPTA discloses a microelectronic device, comprising: a structure (115) over a substrate (105), the structure comprising a first III-N material (115, [0043]) and having a sloped sidewall (sidewalls has 90 degrees slope from the top surface, broadest reasonable interpretation since the slope has not limited by any value or reference to any axis in the claim); and a cap (550+560, [0046]) comprising a second III-N material (560), wherein the cap (550+560) extends laterally from a top surface of the structure (115) and overhangs the sidewall of the structure. 
 
However, none of the above prior arts alone or in combination with other arts teaches a microelectronic device, comprising: “a cap on a top surface of the first structure, wherein the cap comprises another III-N material, and wherein the cap  cantilevers laterally  from the top surface of the first structure, extending laterally beyond  the sidewall of the first structure and over a space between the first structure and the second structure” in combination with other limitation in the claim 26. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 26 is allowed.
Claims 27-41 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813